Exhibit 10.1

EXECUTION VERSION

Cornerstone OnDemand, Inc.

1.50% Convertible Senior Notes due 2018

Purchase Agreement

June 11, 2013

Goldman, Sachs & Co.,

Credit Suisse Securities (USA) LLC,

    As representatives of the several Purchasers

    named in Schedule I hereto,

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

and

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

Cornerstone OnDemand, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$220,000,000 principal amount of its 1.50% Convertible Senior Notes due 2018
(the “Firm Securities”), convertible into shares of the Company’s common stock,
par value $0.0001 per share (“Stock”), and, at the election of the Purchasers,
up to an aggregate of $33,000,000 additional principal amount of its 1.50%
Convertible Senior Notes due 2018 (the “Optional Securities”) (the Firm
Securities and the Optional Securities which the Purchasers elect to purchase
pursuant to Section 2 hereof are herein collectively called the “Securities”).

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include affiliates of
one or more of the Purchasers (each, a “Call Spread Counterparty”), in each case
pursuant to a convertible note hedge confirmation (a “Base Bond Hedge
Confirmation”) and a warrant confirmation (a “Base Warrant Confirmation”),
respectively, each dated the date hereof (the Base Bond Hedge Confirmations and
the Base Warrant Confirmations, collectively, the “Base Call Spread
Confirmations”), and in connection with the issuance of any Optional Securities,
the Company and each Call Spread Counterparty may enter into an additional
convertible note hedge transaction and an additional warrant transaction
pursuant to an additional convertible note hedge confirmation (an “Additional
Bond Hedge Confirmation”) and an additional warrant confirmation (an “Additional



--------------------------------------------------------------------------------

Warrant Confirmation”), respectively, each to be dated the date on which the
option granted to the Initial Purchases pursuant to Section 2 hereof to purchase
such Optional Securities is exercised (the Additional Bond Hedge Confirmations
and the Additional Warrant Confirmations, the “Additional Call Spread
Confirmations” and, together with the Base Call Spread Confirmations, the “Call
Spread Confirmations”).

 

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

 

  (a) A preliminary offering memorandum, dated June 10, 2013 (the “Preliminary
Offering Memorandum”) and an offering memorandum, dated June 11, 2013 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and shares of the Stock issuable upon conversion thereof. The
Preliminary Offering Memorandum, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(c)), is hereinafter referred to
as the “Pricing Memorandum”. Any reference to the Preliminary Offering
Memorandum, the Pricing Memorandum or the Offering Memorandum shall be deemed to
refer to and include the Company’s most recent Annual Report on Form 10-K and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of such memorandum, and any reference to the Preliminary
Offering Memorandum or the Offering Memorandum, as the case may be, as amended
or supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum or the
Offering Memorandum, as the case may be, and prior to such specified date and
(ii) any Additional Issuer Information (as defined in Section 5(f)) furnished by
the Company prior to the completion of the distribution of the Securities; and
all documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Memorandum, the Pricing Memorandum or the Offering
Memorandum, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports.” The Exchange Act Reports, when
they were or are filed with the Commission, conformed or will conform in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof.

 

  (b) The Preliminary Offering Memorandum or the Offering Memorandum and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a Purchaser through the
Representatives expressly for use therein (the “Purchaser Information”);

 

  (c)

For the purposes of this Agreement, the “Applicable Time” is 7:30 p.m. (Eastern
time) on the date of this Agreement; the Pricing Memorandum as supplemented by
the information set forth in Schedule III hereto, taken together (collectively,
the “Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to

 

2



--------------------------------------------------------------------------------

  state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
each Company Supplemental Disclosure Document (as defined in Section 6(a)(ii))
listed on Schedule II(b) hereto does not conflict with the information contained
in the Pricing Memorandum or the Offering Memorandum and each such Company
Supplemental Disclosure Document, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
the Purchaser Information;

 

  (d) The Company has full corporate power and authority to execute this
Agreement and the Securities, to issue the Stock issuable upon conversion of the
Securities and to perform its obligations hereunder; and all corporate action
required to be taken for the due and proper authorization, execution and
delivery of this Agreement and the Securities and the consummation of the
transactions contemplated hereby has been duly and validly taken;

 

  (e) Since the date of the latest audited financial statements included in the
Pricing Memorandum, none of the Company or any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, other than as set
forth in the Pricing Memorandum; and, since the respective dates as of which
information is given in the Pricing Memorandum, there has not been (i) any
change in the capital stock (other than the issuance or grant of securities
pursuant to employee benefit plans, stock option plans or other employee
compensation plans or pursuant to outstanding options, rights or warrants, all
as described in the Pricing Memorandum) or long-term debt of the Company or any
of its subsidiaries or (ii) any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, consolidated financial position, consolidated stockholders’
equity or consolidated results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”), otherwise than as
set forth or contemplated in the Pricing Memorandum;

 

  (f) The Company and its subsidiaries do not own any real property and have
good and marketable title to all material personal property (other than
Intellectual Property, which is addressed in Section 1(A)(s) hereof) owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Pricing Memorandum or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

 

  (g)

The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and conduct its business as
described in the Pricing Memorandum, and (ii) has been duly qualified as a
foreign corporation for the transaction of business and is in good

 

3



--------------------------------------------------------------------------------

  standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to be so qualified in any such jurisdiction would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and each subsidiary of the Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation;

 

  (h) The Company has an authorized capitalization as set forth in the Pricing
Memorandum, and all of the outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture referred to below, will be duly and validly issued, fully paid
and non-assessable and will conform to the description of the Stock of the
Company contained in the Pricing Memorandum and Offering Memorandum; and all of
the issued shares of capital stock of each subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
(except for directors’ qualifying shares and except as otherwise set forth in
the Pricing Memorandum) are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or claims;

 

  (i) The Securities have been duly authorized and, when issued and delivered
pursuant to this Agreement, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the indenture to be dated as of
June 17, 2013 (the “Indenture”) between the Company and U.S. Bank National
Association, as trustee (the “Trustee”), under which they are to be issued,
which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized and, when executed and delivered by the
Company and the Trustee, the Indenture will constitute a valid and legally
binding instrument, enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; and the Securities and the Indenture will conform to the
descriptions thereof in the Pricing Disclosure Package and the Offering
Memorandum and will be in substantially the form previously delivered to you;

 

  (j)

The issue and sale of the Securities to be sold by the Company, the issuance of
the Stock upon conversion of the Securities, the compliance by the Company with
all of the provisions of the Securities and this Agreement, the Indenture and
the consummation of the transactions herein contemplated will not (i) materially
conflict with or result in a material breach or violation of any of the terms or
provisions of, or constitute a material default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the Amended and Restated Certificate of Incorporation or
Amended and Restated Bylaws of the Company or (iii) result in any material
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties. No consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the issue and sale of the Securities by the
Company, the issue of the Stock

 

4



--------------------------------------------------------------------------------

  upon conversion of the Securities or the consummation by the Company of the
transactions contemplated by this Agreement or the Indenture, except such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws or The NASDAQ Global Select
Market (the “Exchange”) in connection with the purchase and distribution of the
Securities by the Purchasers;

 

  (k) Neither the Company nor any of its subsidiaries is (i) in violation of its
Amended and Restated Certificate of Incorporation or Amended and Restated Bylaws
or (ii) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except in the case
of (ii) for such defaults as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

  (l) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the caption “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Stock issuable upon conversion of the Securities, under the
caption “Certain U.S. Federal Income Tax Considerations”, and under the caption
“Plan of Distribution”, insofar as they purport to describe the provisions or
provide summaries of the laws and documents referred to therein, fairly and
accurately summarize the matters referred to therein in all material respects;

 

  (m) Other than as set forth in the Pricing Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect; and, to the best of the Company’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;

 

  (n) The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Pricing Memorandum, will not be an “investment company”, as such term is defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

  (o) PricewaterhouseCoopers LLP, which has certified certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm as required by the Securities Act of 1933, as amended
(the “Act”) and the rules and regulations of the Commission thereunder;

 

  (p) The Company and its subsidiaries maintain a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act that complies with the requirements of the Exchange Act and has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles in the United States (“GAAP”). Except as disclosed in the
Pricing Memorandum, the Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting;

 

5



--------------------------------------------------------------------------------

  (q) Except as disclosed in the Pricing Memorandum, since the date of the
latest audited financial statements incorporated by reference in the Pricing
Memorandum, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting;

 

  (r) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to the Company and its subsidiaries
is made known to the Company’s principal executive officer and principal
financial officer by others within those entities; and such disclosure controls
and procedures are effective;

 

  (s) Except as set forth in the Pricing Memorandum, the Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate rights
to use all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively “Intellectual
Property”) necessary to carry on the business now operated by them or as
described in the Pricing Memorandum to be operated by them and, other than as
set forth in the Pricing Memorandum, neither the Company nor any of its
subsidiaries has received any written notice of any infringement of, or conflict
with, asserted rights of others with respect to any Intellectual Property which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect;

 

  (t) The financial statements, including the notes thereto, and the supporting
schedules included or incorporated by reference in the Pricing Memorandum and
the Offering Memorandum present fairly in all material respects the financial
position at the dates indicated therein and the cash flows and results of
operations for the periods indicated therein of the Company and its consolidated
subsidiaries; except as otherwise stated in the Pricing Memorandum and the
Offering Memorandum, such financial statements have been prepared in conformity
with GAAP applied on a consistent basis throughout the periods involved; and the
supporting schedules, if any, included or incorporated by reference in the
Pricing Memorandum and the Offering Memorandum present fairly in all material
respects the information required to be stated therein. The selected historical
financial data set forth in the Pricing Memorandum and the Offering Memorandum
under the caption “Summary-Summary Consolidated Financial Information” present
fairly in all material respects the information included therein. No other
financial statements or supporting schedules are required to be included or
incorporated by reference in the Pricing Memorandum or the Offering Memorandum.
The other financial and related statistical information included or incorporated
by reference in the Pricing Memorandum and the Offering Memorandum presents
fairly in all material respects the information included therein and has been
prepared on a basis consistent with that of the books and records of the Company
and its subsidiaries;

 

  (u) There are no off-balance sheet arrangements (as defined in Regulation S-K
Item 303(a)(4)(ii)) that may have a material current or future effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources;

 

6



--------------------------------------------------------------------------------

  (v) Since the date as of which information is given in the Pricing Memorandum,
and except as may otherwise be disclosed in the Pricing Memorandum, the Company
has not (i) issued or granted any securities, other than pursuant to employee
benefit plans, stock option plans or other employee compensation plans disclosed
in the Pricing Memorandum or pursuant to outstanding options, rights or
warrants, (ii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations which were incurred in the
ordinary course of business, (iii) entered into any material transaction not in
the ordinary course of business or (iv) declared or paid any dividends on its
capital stock;

 

  (w) The Company has not sold or issued any shares of Stock during the
six-month period preceding the date of the Offering Memorandum, including any
sales pursuant to Regulation D of the Act, other than (i) shares issued pursuant
to employee benefit plans, stock option plans or other employee compensation
plans or pursuant to outstanding options, rights or warrants, or (ii) as
disclosed in the Pricing Memorandum;

 

  (x) Except as described in the Pricing Memorandum, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with this offering;

 

  (y) Except as described in the Pricing Memorandum, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Exchange Act with respect to any securities of the Company owned or to be
owned by such person or in any securities being registered pursuant to any other
registration statement filed by the Company under the Exchange Act;

 

  (z) The holders of outstanding shares of the Company’s capital stock are not
entitled to preemptive or other rights to subscribe for the Stock issuable upon
conversion of the Securities that have not been complied with or otherwise
effectively waived;

 

  (aa) Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, agent, employee or other person associated
with or, to the Company’s knowledge, acting on behalf of the Company or any of
its subsidiaries, has violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), and the rules
and regulations thereunder, including, without limitation, by making use of
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA;

 

  (bb) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions in which
the Company and its subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened;

 

7



--------------------------------------------------------------------------------

  (cc) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC;

 

  (dd) The Company has not and, to its knowledge, no one acting on its behalf
has, (i) taken and will not take, directly or indirectly, any action which is
designed to or which has constituted or which would reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company or any of its subsidiaries to facilitate the sale or resale of the
Securities, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, the Securities, or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company or any of its subsidiaries other than as contemplated in this
Agreement;

 

  (ee) Except as set forth or described in the Pricing Memorandum, (A) neither
the Company nor any of its subsidiaries is in violation of any applicable
statute, law, rule, regulation, ordinance, code, rule of common law or order of
or with any governmental agency or body or any court, domestic or foreign,
relating to the use, management, disposal or release of hazardous or toxic
substances or wastes or relating to pollution or the protection of the
environment or human health or relating to exposure to hazardous or toxic
substances or wastes (collectively, “Environmental Laws”), (B) neither the
Company nor any of its subsidiaries has received any written claim, written
request for information or written notice of liability or investigation arising
under, relating to or based upon any Environmental Laws, (C) neither the Company
nor any of its subsidiaries is aware of any pending or threatened notice, claim,
proceeding or investigation which might lead to liability under Environmental
Laws, (D) the Company does not anticipate incurring material capital
expenditures relating to compliance with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up,
investigation or closure of properties or compliance with Environmental Laws or
any permit, license, approval, any related constraints on operating activities
and any potential liabilities to third parties) and (E) neither the Company nor
any of its subsidiaries has been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended;

 

  (ff) The Company has operated its business in a manner compliant in all
material respects with all privacy and data protection laws and regulations
applicable to the Company’s collection, handling, and storage of its customers’
data. The Company has policies and procedures in place designed to ensure the
integrity and security of the data collected, handled or stored in connection
with the delivery of its product offerings. The Company complies with, has
policies and procedures in place designed to ensure privacy and data protection
laws are complied with and takes appropriate steps which are reasonably designed
to assure compliance in all material respects with such policies and procedures;

 

8



--------------------------------------------------------------------------------

  (gg) The Company and its subsidiaries have filed all material foreign,
federal, state and local tax returns required to be filed by them through the
date hereof, or have duly requested extensions thereof, and have paid all taxes
shown as due thereon, and all such tax returns are true and correct in all
material respects. No deficiencies for taxes of the Company or its subsidiaries
have been assessed by a tax authority, and no deficiencies for taxes of the
Company or its subsidiaries have, to the Company’s knowledge, been proposed by a
tax authority, except for such deficiencies as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

  (hh) The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes are commercially reasonable for the conduct of its
business; the Company and its subsidiaries are in compliance with the terms of
such policies and instruments in all material respects; there are no material
claims by the Company or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business;

 

  (ii) No material labor dispute with or disturbance by the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is threatened; and the Company has not received written notice of any existing,
threatened or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers or contractors that, if it occurred, would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect;

 

  (jj) The statistical and market-related data included or incorporated by
reference in the Pricing Memorandum and the Offering Memorandum are based on or
derived from sources which the Company believes are reliable and accurate in all
material respects;

 

  (kk) None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

 

  (ll) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

  (mm) The Company is subject to Section 13 or 15(d) of the Exchange Act and has
filed all the material required to be filed pursuant to Section 13, 14 or 15(d)
since March 16, 2011 and has filed in a timely manner all reports required to be
filed during the 12 calendar months and any portion of a month immediately
preceding the date hereof;

 

  (nn) Neither the Company nor any person acting on its or their behalf has
offered or sold the Securities by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Act; and

 

9



--------------------------------------------------------------------------------

  (oo) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Company by
Goldman, Sachs & Co.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act.

 

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.25% of the principal amount thereof, of Firm Securities, and (b) in the event
and to the extent that the Representatives shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the same purchase price set forth
in clause (a) of this Section 2, that portion of the aggregate the principal
amount of the Optional Securities as to which such election shall have been
exercised (to be adjusted by you so as to eliminate fractions of $1,000), in
each case as set forth opposite the name of such Purchaser in Schedule I hereto.

The Company hereby grants to the Purchasers the right to purchase at their
election up to $33,000,000 in aggregate principal amount of the Optional
Securities, at the purchase price set forth in clause (a) of the first paragraph
of this Section 2. Any such election to purchase Optional Securities may be
exercised only by written notice from you to the Company, given within a period
of 30 calendar days after the date of this Agreement solely to cover
overallotments, setting forth the aggregate principal amount of Optional
Securities to be purchased and the date on which such Optional Securities are to
be delivered, as determined by you but in no event earlier than the First Time
of Delivery (as defined in Section 4 hereof) or, unless you and the Company
otherwise agree in writing, earlier than two or later than ten New York Business
Days after the date of such notice. “New York Business Day” shall mean each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

 

3. Upon the authorization by you of the release of the Firm Securities, the
several Purchasers propose to offer the Firm Securities for sale upon the terms
and conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

 

  (a) It will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;

 

  (b) It is an “accredited investor” within the meaning of Rule 501 under the
Act; and

 

10



--------------------------------------------------------------------------------

     (c) It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.

 

4.  (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Representatives for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer of Federal (same-day) funds, by causing DTC to credit the Securities to
the account of Goldman, Sachs & Co. at DTC. The Company will cause the
certificates representing the Securities to be made available to the
Representatives for checking at least twenty-four hours prior to the Time of
Delivery (as defined below) at the offices of Latham & Watkins LLP, 140 Scott
Drive, Menlo Park, California 94025 (the “Closing Location”). The time and date
of such delivery and payment shall be, with respect to the Firm Securities, 9:30
a.m., New York time, on June 17, 2013 or such other time and date as the
Representatives and the Company may agree upon in writing, and, with respect to
the Optional Securities, 9:30 a.m., New York time, on the date specified by the
Representatives in the written notice given by the Representatives of the
Purchasers’ election to purchase such Optional Securities, or such other time
and date as the Representatives and the Company may agree upon in writing. Such
time and date for delivery of the Firm Securities is herein called the “First
Time of Delivery”, such time and date for delivery of the Optional Securities,
if not the First Time of Delivery, is herein called the “Second Time of
Delivery”, and each such time and date for delivery is herein called a “Time of
Delivery”.

 

     (b) The documents to be delivered at each Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross receipt
for the Securities and any additional documents requested by the Purchasers
pursuant to Section 8(j) hereof, will be delivered at the Closing Location, and
the Securities will be delivered at the office of DTC or its designated
custodian (the “Designated Office”), all at such Time of Delivery. A meeting
will be held at the Closing Location at 5:00 p.m., New York City time, on the
New York Business Day next preceding such Time of Delivery, at which meeting the
final drafts of the documents to be delivered pursuant to the preceding sentence
will be available for review by the parties hereto.

 

5. The Company agrees with each of the Purchasers:

 

     (a) To prepare the Offering Memorandum in a form approved by you; to make
no amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

 

     (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the shares of Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or to subject itself to taxation in any jurisdiction
in which it was not otherwise subject to taxation;

 

     (c)

Prior to 10:00 A.M., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Purchasers with written and

 

11



--------------------------------------------------------------------------------

  electronic copies of the Offering Memorandum in such quantities as you may
reasonably request, and if, at any time prior to the expiration of nine months
after the date of the Offering Memorandum, any event shall have occurred as a
result of which the Offering Memorandum as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Offering Memorandum is
delivered, not misleading, or, if for any other reason it shall be necessary
during such period to amend or supplement the Offering Memorandum, to notify you
and upon your request to prepare and furnish without charge to each Purchaser
and to any dealer in securities as many written and electronic copies as you may
from time to time reasonably request of an amended Offering Memorandum or a
supplement to the Offering Memorandum which will correct such statement or
omission or effect such compliance;

 

  (d) During the period beginning from the date hereof and continuing to and
including the date 90 days after the Time of Delivery, not to offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose of, except as provided hereunder, any securities of the
Company that are substantially similar to the Securities, including but not
limited to any options or warrants to purchase shares of Stock or any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities (other than (i) the
issuance and sale of the Securities to be sold pursuant to this Agreement and
the Stock issuable upon conversion thereof, (ii) pursuant to employee equity
incentive plans existing on the date of this Agreement, (iii) upon the exercise
of an option or upon the exercise, conversion or exchange of exercisable,
convertible or exchangeable securities outstanding as of the date of this
Agreement), without your prior written consent;

 

  (e) Not to be or become, at any time prior to the expiration of two years
after the Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

 

  (f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

 

  (g) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;

 

  (h) During the period of one year after the Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them;

 

12



--------------------------------------------------------------------------------

  (i) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Memorandum
under the caption “Use of Proceeds”;

 

  (j) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities;

 

  (k) To use its reasonable best efforts to list for quotation the Stock
issuable upon conversion of the Securities on the Exchange; and

 

  (m) Upon request of any Purchaser, to furnish, or cause to be furnished, to
such Purchaser an electronic version of the Company’s trademarks, servicemarks
and corporate logo for use on the website, if any, operated by such Purchaser
for the purpose of facilitating the on-line offering of the Securities (the
“License”); provided, however, that the License shall be used solely for the
purpose described above, is granted without any fee and may not be assigned or
transferred.

 

6.

 

  (a) (i) The Company represents and agrees that, without the prior consent of
the Representatives, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”);

 

    (ii) each Purchaser represents and agrees that, without the prior consent of
the Company and the Representatives, other than one or more term sheets relating
to the Securities containing customary information and conveyed to purchasers of
securities, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and

 

    (iii) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
the Representatives is listed on Schedule II(b) hereto; and

 

    (iv) the Company agrees that if at any time following issuance of a Company
Supplemental Disclosure Document any event occurred or occurs as a result of
which such Company Supplemental Disclosure Document would conflict with the
information in the Pricing Memorandum or the Offering Memorandum or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to the Representatives and, if requested by the Representatives,
will prepare and furnish without charge to each Purchaser a Company Supplemental
Disclosure Document or other document which will correct such conflict,
statement or omission; provided, however, that this covenant shall not apply to
any statements or omissions in a Company Supplemental Disclosure Document made
in reliance upon and in conformity with the Purchaser Information.

 

13



--------------------------------------------------------------------------------

7. The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and the shares of Stock issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Blue Sky Memorandum, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities and the shares of Stock issuable upon
conversion of the Securities for offering and sale under state securities laws
as provided in Section 5(b) hereof, including the reasonable, documented fees
and disbursements of one counsel in each jurisdiction for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys (such fees not to exceed an amount of $10,000); (iv) all fees
and expenses in connection with listing the Stock issuable upon conversion of
the Securities on the Exchange; (v) the preparation, printing and distribution
of one or more versions of the Preliminary Pricing Memorandum and the Offering
Memorandum for distribution in Canada, in the form of a Canadian “wrapper”
(including related reasonable, documented fees and disbursements of Canadian
counsel to the Purchasers); (vi) the cost of preparing the Securities; (vii) the
fees and expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Sections 9 and 12 hereof, the Purchasers will pay
all of their own costs and expenses, including the fees of their counsel,
transfer taxes on resale of any of the Securities by them, and any advertising
expenses connected with any offers they may make.

 

8. The obligations of the Purchasers hereunder, as to the Securities to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:

 

  (a) Latham & Watkins LLP, counsel for the Purchasers, shall have furnished to
you such written opinion or opinions, dated such Time of Delivery, in form and
substance satisfactory to you, with respect to such matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

  (b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for
the Company, shall have furnished to you their written opinion, dated such Time
of Delivery, substantially in the form attached hereto as Annex I;

 

14



--------------------------------------------------------------------------------

  (c) On the date of the Offering Memorandum prior to the execution of this
Agreement and also at each Time of Delivery, PricewaterhouseCoopers LLP, shall
have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance satisfactory to you, to the effect set
forth on Annex II hereto;

 

   (d)    (i)     Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Memorandum any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, in each case otherwise than as set forth or contemplated in the
Pricing Memorandum, and (ii) since the respective dates as of which information
is given in the Pricing Memorandum there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, consolidated financial position, consolidated
stockholders’ equity or consolidated results of operations of the Company and
its subsidiaries, otherwise than as set forth or contemplated in the Pricing
Memorandum, the effect of which, in any such case described in clause (i) or
(ii), is in your judgment so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
delivered at such Time of Delivery on the terms and in the manner contemplated
in this Agreement and the Offering Memorandum;

 

  (e) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Exchange; (ii) a suspension
or material limitation in trading in the Company’s securities on the Exchange;
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York or California State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities being delivered at such Time of Delivery on the terms and in the
manner contemplated in the Offering Memorandum;

 

  (g) The shares of Stock issuable upon conversion of the Securities shall have
been duly listed for quotation on the Exchange;

 

  (h) The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement from each of the parties named in Schedule IV
hereto, in the form heretofore furnished by you;

 

15



--------------------------------------------------------------------------------

    (i) The Company shall have complied with the provisions of Section 5(c)
hereof with respect to the furnishing of copies of the Offering Memorandum on
the New York Business Day next succeeding the date of this Agreement;

 

    (j) The Company shall have furnished or caused to be furnished to you at
such Time of Delivery certificates of officers of the Company satisfactory to
you as to the accuracy of the representations and warranties of the Company
herein at and as of such Time of Delivery, and as to such other matters as you
may reasonably request, and the Company shall have furnished or caused to be
furnished certificates as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsection (d) of this Section and as to such other
matters as you may reasonably request.

 

9.  (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Offering Memorandum, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Offering Memorandum or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with the Purchaser Information.

 

    (b) Each Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Offering
Memorandum, or any amendment or supplement thereto, or any Company Supplemental
Disclosure Document, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Offering Memorandum or any such amendment or supplement, or any
Company Supplemental Disclosure Document in reliance upon and in conformity with
the Purchaser Information; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

 

    (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying

 

16



--------------------------------------------------------------------------------

  party in writing of the commencement thereof; but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

    (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (net of Purchaser discounts and commissions but before deducting any
other expenses) received by the Company bear to the total underwriting discounts
and commissions received by the Purchasers, in each case as set forth in the
Offering Memorandum. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Purchasers on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of

 

17



--------------------------------------------------------------------------------

  allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.

 

    (e) The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate of each Purchaser and each person,
if any, who controls any Purchaser within the meaning of the Act and each
broker-dealer affiliate of any Purchaser; and the obligations of the Purchasers
under this Section 9 shall be in addition to any liability which the respective
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Act.

 

10.  (a)   If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder at a Time of Delivery, you
may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein. If within thirty-six
hours after such default by any Purchaser you do not arrange for the purchase of
such Securities, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
satisfactory to you to purchase such Securities on such terms. In the event
that, within the respective prescribed periods, you notify the Company that you
have so arranged for the purchase of such Securities, or the Company notifies
you that it has so arranged for the purchase of such Securities, you or the
Company shall have the right to postpone such Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Memorandum, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments to the
Offering Memorandum which in your opinion may thereby be made necessary. The
term “Purchaser” as used in this Agreement shall include any person substituted
under this Section with like effect as if such person had originally been a
party to this Agreement with respect to such Securities.

 

    (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

18



--------------------------------------------------------------------------------

  (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities to be purchased at such Time of Delivery, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to the Second
Time of Delivery, the obligations of the Purchasers to purchase and the Company
to sell the Optional Securities) shall thereupon terminate, without liability on
the part of any non-defaulting Purchaser or the Company, except for the expenses
to be borne by the Company and the Purchasers as provided in Section 7 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Purchaser from liability for its default.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all out-of-pocket
expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale and delivery of the Securities, but the Company shall then be
under no further liability to any Purchaser except as provided in Sections 7 and
9 hereof.

 

13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, nationally
recognized overnight courier, telex or facsimile transmission to you as the
Representatives in care of in care of Goldman, Sachs & Co., 200 West Street, New
York, NY 10282, Attention: Registration Department and Credit Suisse Securities
(USA) LLC, Eleven Madison Avenue, New York, NY 10010, Attention: Registration;
provided, however, that any notice to a Purchaser pursuant to Section 9(c)
hereof shall be delivered or sent by mail, nationally recognized overnight
courier, telex or facsimile transmission to such Purchaser at its address set
forth in its Purchaser’s Questionnaire or telex constituting such Questionnaire,
which address will be supplied to the Company by you upon request. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

19



--------------------------------------------------------------------------------

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

15. Time shall be of the essence of this Agreement.

 

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

 

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

19. The Company and each of the Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

21.

Notwithstanding anything herein to the contrary, the Company (and the Company’s
employees, representatives, and other agents) is authorized to disclose to any
persons, the U.S. federal and state income tax treatment and tax structure of
the potential transaction and all materials of any kind (including tax opinions
and other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any

 

20



--------------------------------------------------------------------------------

  information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination,
upon request, but without warranty on your part as to the authority of the
signers thereof.

[Signature page follows]

 

21



--------------------------------------------------------------------------------

Very truly yours,   Cornerstone OnDemand, Inc.   By:  

/s/ Adam Miller

    Name: Adam Miller     Title: President and CEO

Accepted as of the date hereof:

Goldman, Sachs & Co.

 

By:  

/s/ Goldman, Sachs & Co.

  Name: Daniel M. Young   Title: Managing Director Credit Suisse Securities
(USA) LLC By:  

/s/ Steve West

  Name: Steve West   Title: Managing Director

On behalf of each of the Purchasers

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of
Securities
to be
Purchased  

Goldman, Sachs & Co.

   $ 99,000,000.00   

Credit Suisse Securities (USA) LLC

     66,000,000.00   

Barclays Capital Inc.

     22,000,000.00   

Piper Jaffray & Co.

     11,000,000.00   

JMP Securities LLC

     7,700,000.00   

Pacific Crest Securities LLC

     7,700,000.00   

Needham & Company, LLC

     3,300,000.00   

Nomura Securities International, Inc.

     3,300,000.00      

 

 

 

Total

   $ 220,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference:

None.

 

(b) Approved Supplemental Disclosure Documents:

None.



--------------------------------------------------------------------------------

SCHEDULE III

[Attached separately]



--------------------------------------------------------------------------------

SCHEDULE IV

Adam L. Miller

Perry A. Wallack

Steven D. Seymour

David J. Carter

Mark Goldin

R. C. Mark Baker

Harold W. Burlingame

Byron B. Deeter

James McGeever

S. Steven Singh

Robert D. Ward

Vincent Belliveau

Kirsten Maas Helvey



--------------------------------------------------------------------------------

ANNEX I

 

  1. The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Final Offering Memorandum. The Company is duly qualified to do business as a
foreign corporation and is in good standing in the State of California.

 

  2. The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company.

 

  3. The Company has all requisite corporate power to execute and deliver the
Purchase Agreement and the Securities, to perform its obligations under the
terms of the Purchase Agreement and the Securities.

 

  4. The Securities have been duly authorized by all necessary corporate action
of the Company and have been duly executed by the Company and when executed and
authenticated by the Trustee in accordance with the terms of the Indenture
(which authentication we have not determined by inspection of the Securities)
and issued and delivered to the Initial Purchasers against payment of the
purchase price therefor specified in the Purchase Agreement, the Securities will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

  5. The Indenture has been duly authorized by all necessary corporate action on
the part of the Company and the Indenture has been duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery
thereof by the Trustee, the Indenture constitutes a valid and binding
instrument, enforceable against the Company in accordance with its terms.

 

  6. The shares of Common Stock initially issuable upon conversion of the
Securities (the “Shares”) have been duly authorized by all necessary corporate
action on the part of the Company and the Shares, if any, when issued upon due
conversion of the Securities in accordance with the terms of the Securities and
the Indenture would, if issued today, be validly issued, fully paid and
nonassessable and free of preemptive rights arising under the Certificate of
Incorporation or Bylaws or the DGCL.

 

  7. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Notes” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.



--------------------------------------------------------------------------------

  8. The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to summarize the United States federal
tax laws referred to therein, fairly summarize in all material respects such
laws.

 

  9. The statements set forth in the General Disclosure Package and Final
Offering Memorandum under the caption “Description of Capital Stock,” insofar as
such statements constitute summaries of legal matters or documents, fairly
summarize the matters and documents referred to therein in all material
respects.

 

  10. The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be required to be registered as, an
“investment company,” as such term is defined in the Investment Company Act.

 

  11. None of the issuance and sale of the Securities being delivered on the
date hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indenture and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, or (iii) result in a
violation of any U.S. federal, New York or California state statute, or the
DGCL, or decree, regulation or order known to us to be applicable to the Company
of any U.S. federal, New York or California state court, governmental authority
or agency having jurisdiction over the Company or any of its properties, except
in the case of (ii) or (iii) for such conflicts, breaches, violations or
defaults as would not have a material adverse effect on the Company’s ability to
perform its obligations under the Operative Documents or to consummate the
transactions contemplated thereby.

 

  12. No consent, approval, authorization, order, registration or qualification
of or with any U.S. federal, New York, California or Delaware (solely with
respect to the DGCL) governmental agency or body or court is required for the
issue and sale by the Company of the Securities or the consummation by the
Company of the transactions contemplated by the Purchase Agreement or the
Indenture, except (i) such as have been obtained under the Securities Act,
(ii) such as may be required under state securities or Blue Sky laws, and
(iii) as contemplated by the Operative Documents.

 

  13. Assuming the accuracy of the Initial Purchasers’ representations contained
in the Purchase Agreement and the accuracy of the Company’s representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).



--------------------------------------------------------------------------------

ANNEX II

[Attached separately]